          Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 1 of 6


 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7
                                      EASTERN DISTRICT OF CALIFORNIA
 8

 9
         TERRIE JO FLORES,                                        Case No. 1:18-cv-01523-SKO
10
                              Plaintiff,                          ORDER GRANTING PLAINTIFF’S
11              v.                                                COUNSEL’S UNOPPOSED MOTION
                                                                  FOR ATTORNEY’S FEES PURSUANT
12       ANDREW SAUL,                                             TO 42 U.S.C. § 406(b)
         Commissioner of Social Security1,
13                                                                (Doc. 18)
                              Defendant.
14       _____________________________________/
15

16                                           I.         INTRODUCTION
17            On February 22, 2021, Laura E. Krank (“Counsel”), counsel for Plaintiff Terrie Jo Flores
18 (“Plaintiff”), filed a motion for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b) (“section

19 406(b)”). (Doc. 18.) On February 23, 2021, the Court issued a minute order requiring Plaintiff and

20 the Commissioner to file their responses in opposition or statements of non-opposition to Counsel’s

21 motion, if any, by no later than March 24, 2021. (Doc. 19.) Plaintiff and the Commissioner were

22 served with copies of the motion for attorney’s fees and the minute order. (Docs. 18, 20.)

23            On March 22, 2021, the Commissioner filed a response, acknowledging he was not a party
24 to the contingent-fee agreement between Plaintiff and Counsel, and therefore “not in a position to

25 either assent or object to the fees that Counsel seeks from Plaintiff’s past-due benefits,” but

26
     1
        On June 17, 2019, Andrew Saul became the Commissioner of the Social Security Administration. See
27   https://www.ssa.gov/agency/commissioner.html (last visited by the court on August 26, 2019). He is therefore
     substituted as the defendant in this action. See 42 U.S.C. § 405(g) (referring to the “Commissioner’s Answer”); 20
28   C.F.R. § 422.210(d) (“the person holding the Office of the Commissioner shall, in his official capacity, be the proper
     defendant”).
        Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 2 of 6


 1 nevertheless taking “no position on the reasonableness of the request.” (See Doc. 21 at 2, 4.)

 2 Plaintiff did not file any objection to the motion by the March 24, 2021 deadline. (See Docket.)

 3          For the reasons set forth below, Counsel’s motion for an award of attorney’s fees is granted
 4 in the amount of $28,226.00, subject to an offset of $5,415.15 in fees already awarded pursuant to

 5 the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), on March 10, 2020 (see Doc. 17).

 6                                     II.        BACKGROUND
 7          Plaintiff brought the underlying action seeking judicial review of a final administrative

 8 decision denying her claim for disability benefits under the Social Security Act. (Doc. 1.) The

 9 Court reversed the Commissioner’s denial of benefits and remanded the case to the agency for

10 further proceedings. (Doc. 14.) Judgment was entered in favor of Plaintiff and against the

11 Commissioner on January 31, 2020. (Doc. 15.) On March 9, 2020, the parties stipulated to an

12 award of $5,415.15 in attorney fees under EAJA, which was entered on March 10, 2020. (Docs. 16,

13 17.)

14          On remand, the Commissioner found Plaintiff disabled as of October 15, 2009. (See Doc.

15 18-3.) On February 7, 2021, the Commissioner issued a letter to Plaintiff approving her claim for

16 benefits and awarding her $112,904.00 in back payments beginning February 2014. (See Doc. 18-

17 4 at 3 (indicating 25% of past due benefits totals $28,226.00).) On February 22, 2021, Counsel filed

18 a motion for attorney’s fees in the amount of $28,226.00, equal to 25% of Plaintiff’s back benefits,

19 with an offset of $5,415.15 for EAJA fees already awarded. (Doc. 18 at 1.) It is Counsel’s section

20 406(b) motion for attorney’s fees that is currently pending before the Court.

21                                      III.       DISCUSSION
22          Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in which

23 they have successfully represented social security claimants. Section 406(b) provides the following:

24          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
25          allow as part of its judgment a reasonable fee for such representation, not in excess
26          of 25 percent of the total of the past-due benefits to which the claimant is entitled by
            reason of such judgment, and the Commissioner of Social Security may . . . certify
27          the amount of such fee for payment to such attorney out of, and not in addition to,
            the amount of such past-due benefits . . . .
28

                                                       2
        Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 3 of 6


 1 42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting

 2 provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits

 3 awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147

 4 (9th Cir. 2009) (en banc) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)).              The
 5 Commissioner has standing to challenge the award, despite that the section 406(b) attorney’s fee

 6 award is not paid by the government. Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d

 7 324, 328 (4th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of

 8 fee awards under section 406(b) is to provide adequate incentive to represent claimants while

 9 ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.

10 Bowen, 879 F.2d 359, 365 (8th Cir. 1989), abrogated on other grounds in Gisbrecht, 535 U.S. at

11 807.

12          The 25% maximum fee is not an automatic entitlement, and courts are required to ensure
13 that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09 (section 406(b) does not displace

14 contingent-fee agreements within the statutory ceiling; instead, section 406(b) instructs courts to

15 review for reasonableness fees yielded by those agreements). “Within the 25 percent boundary . . .

16 the attorney for the successful claimant must show that the fee sought is reasonable for the services

17 rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding that section 406(b) “does not

18 specify how courts should determine whether a requested fee is reasonable” but “provides only that

19 the fee must not exceed 25% of the past-due benefits awarded”).

20          Generally, “a district court charged with determining a reasonable fee award under
21 § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . . ‘looking

22 first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586 F.3d at

23 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified

24 several factors that may be considered in determining whether a fee award under a contingent-fee

25 agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the

26 representation; (2) the results achieved by the representative; (3) whether the attorney engaged in
27 dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the

28 benefits are large in comparison to the amount of time counsel spent on the case; and (5) the

                                                     3
        Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 4 of 6


 1 attorney’s record of hours worked and counsel’s regular hourly billing charge for non-contingent

 2 cases. Id. (citing Gisbrecht, 535 U.S. at 807–08).

 3          Here, the fee agreement between Plaintiff and Counsel, signed by both parties, provides:
 4          If this matter requires judicial review of any adverse decision of the Social Security
            Administration, the fee for successful prosecution of this matter is a separate 25%
 5          of the past due benefits awarded upon reversal of any unfavorable ALJ decision
            for work before the court. Attorney shall seek compensation under the Equal
 6          Access to Justice Act and such amount shall credit to the client for fees otherwise
            payable for that particular work.
 7

 8   (Doc. 18-2 (agreement made on January 26, 2018).)
 9          The Court has considered the character of Counsel’s representation of Plaintiff and the good
10 results achieved by Counsel, which included an award of benefits. Counsel spent 30.3 hours

11 representing Plaintiff, ultimately gaining a favorable decision in that the Commissioner’s decision

12 was reversed and remanded to the agency for reconsideration. (Doc. 18 at 3, 19; Doc. 18-5 (time

13 sheets accounting for 26.3 attorney hours and 4.0 paralegal hours spent representing Plaintiff before

14 this Court).) There is no indication that a reduction of the award is warranted due to any substandard

15 performance by Counsel as Counsel secured a successful result for Plaintiff. There is also no

16 evidence that Counsel engaged in any dilatory conduct resulting in delay.

17          Although the accepted range in the Fresno Division for experienced attorneys like Counsel
18 with nearly twenty years of experience (see Doc. 18 at 21) is between $250 and $375 per hour in

19 non-contingency cases, see Silvester v. Harris, No. 1:11–CV–2137 AWI SAB, 2014 WL 7239371

20 at *4 (E.D. Cal. Dec. 17, 2014), here the effective hourly rate requested equals $931.55 per hour.

21 This hourly rate is not excessive when compared to what the Ninth Circuit has approved in cases

22 involving social security contingency fee arrangements.              See Thomas v. Colvin, No.
23 1:11−cv−01291−SKO, 2015 WL 1529331, at *2−3 (E.D. Cal. Apr. 3, 2015) (upholding an effective

24 hourly rate of $1,093.22 for 40.8 hours of work); Jamieson v. Astrue, No. 1:09CV0490 LJO DLB,

25 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011) (upholding an effective hourly rate of $1,169.49

26 for 29.5 hours of work); Palos v. Colvin, No. CV 15−04261−DTB, 2016 WL 5110243, at *2 (C.D.
27 Cal. Sept. 20, 2016) (upholding an effective hourly rate of $1,546.39 for 9.7 hours of work); Villa

28 v. Astrue, No. CIV−S−06−0846 GGH, 2010 WL 118454, at *1−2 (E.D. Cal. Jan. 7, 2010)

                                                      4
        Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 5 of 6


 1 (approving section 406(b) fees exceeding $1,000 per hour for 10.4 hours of work, and noting that

 2 “[r]educing § 406(b) fees after Crawford is a dicey business”). Further, attorney’s fees in the amount

 3 of $28,226.00 do not exceed 25% of the past-due benefits awarded and are not excessive in relation

 4 to the past-due award. See generally Ortega v. Comm’r of Soc. Sec., No. 1:12–cv–01030–AWI–

 5 SAB, 2015 WL 5021646, at *3 (E.D. Cal. Aug. 21, 2015) (granting petition for an award of

 6 attorney’s fees pursuant to section 406(b) in the amount of $24,350.00); Thomas, 2015 WL

 7 1529331, at *3 (granting petition for an award of attorney’s fees pursuant to section 406(b) in the

 8 amount of $44,603.50); Jamieson, 2011 WL 587096, at *2 (recommending an award of attorney’s

 9 fees pursuant to section 406(b) in the amount of $34,500).

10          In making this determination, the Court recognizes the contingent-fee nature of this case and
11 Counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District courts

12 generally have been deferential to the terms of contingency fee contracts in § 406(b) cases.” Hearn

13 v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003) (“Because attorneys like Mr. Sackett

14 contend with a substantial risk of loss in Title II cases, an effective hourly rate of only $450 in

15 successful cases does not provide a basis for this court to lower the fee to avoid a ‘windfall.’”

16 (quoting Gisbrecht, 535 U.S. at 807)). Attorneys who agree to represent claimants pursuant to a

17 contingent fee agreement assume the risk of receiving no compensation for their time and effort if

18 the action does not succeed. Id. Here, Counsel accepted substantial risk of loss in representing

19 Plaintiff, whose application had already been denied at the administrative level. Plaintiff agreed to

20 the contingent fee. (See Doc. 18-2.) Working efficiently and effectively, Counsel secured a remand,

21 and ultimately, the award of substantial benefits to Plaintiff. (See Docs. 14, 18-3.)

22          An award of attorney’s fees pursuant to section 406(b) in the amount of $28,226.00 is,
23 therefore, appropriate. An award of section 406(b) fees, however, must be offset by any prior award

24 of attorney’s fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. As

25 Plaintiff was previously awarded $5,415.15 in fees pursuant to the EAJA, Counsel shall refund this

26 amount to Plaintiff.
27                             IV.        CONCLUSION AND ORDER

28          For the reasons stated above, the Court concludes that the fees sought by Counsel pursuant

                                                      5
       Case 1:18-cv-01523-SKO Document 22 Filed 04/15/21 Page 6 of 6


 1 to section 406(b) are reasonable. Accordingly, IT IS ORDERED that:

 2          1.      Counsel’s unopposed motion for an award of attorney’s fees pursuant to 42 U.S.C. §
 3 406(b) in the amount of $28,226.00 (Doc. 18) is granted;

 4          2.      Counsel shall refund to Plaintiff $5,415.15 of the section 406(b) fees awarded as an
 5 offset for the EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d) (Doc. 17); and

 6          3.      Counsel for Plaintiff shall file on the Court’s docket proof of service of this order
 7 upon Plaintiff at her current or last known address.

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 14, 2021                                  /s/   Sheila K. Oberto             .
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      6
